DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akagi et al (JP 2008153403 and Akagi hereinafter).
Akagi discloses a semiconductor device (Fig. 5) comprising: a protected element (diode existing at boundary between 23 and 21 in region D) that is configured to include a p-n junction diode (diode existing at boundary between 23 and 21 in region D) between an anode region (21) and a cathode region (23), and arranged in an active layer (21) of a substrate (comprising 20 in Fig. 2) including the active layer formed over a substrate-support (13) with an insulation layer (12) interposed between the active layer and the substrate-support (Fig. 5; page 4, page 5, and page 7); an element isolation region (comprising 14 and 15) that is arranged in the active layer so as to surround a periphery (14 and 15 at least partially surround the periphery of the diode as 14 and 15 are formed on the left and right side of 23 and 21 interface) of the p-n junction diode and to electrically isolate the p-n junction diode from an element (E1 or E2) arranged at the periphery of the p-n junction diode (Fig. 5; page 4, page 5, and page 7); a contact region (p+ region to the right of C5 in region D) that is arranged at a portion on a main face of the anode region, set with a same conductivity type (p-type) as the anode region, and set with a higher impurity concentration (p+) than the anode region (Fig. 5; page 4, page 5, and page 7; anode region is p-); and a shield region (24) that is arranged between the cathode region (23) and the contact region (p+ region) so as to extend from the main face of the anode region as far as a region deeper than a depth of the contact region and shallower than the anode region, and configured to include a semiconductor region with an opposite conductivity type (n-type) to the anode region (Fig. 5; page 4, page 5, and page 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akagi.
Akagi discloses a method for manufacturing a semiconductor device, the method comprising: forming an element isolation region (comprising 14 and 15) so as to surround a forming region for a p-n junction diode (region D) configuring a protected element (diode that exists between 21 and 23) in an active layer (21) of a substrate (20 in Fig. 2) including the active layer formed over a substrate-support (13) with an insulation layer (12) interposed between the active layer and the substrate-support, and forming an anode region (21) in the active layer (Fig. 5; page 4, page 5, and page 7); forming a cathode region (23) having an opposite conductivity type (n-type) to the anode region (p-type) of the p-n junction diode on a portion on the main face of the anode region (Fig. 5; page 4, page 5, and page 7); forming a contact region (p+ region in D) set with the same conductivity type (p-type) as the anode region and set with a higher impurity concentration (p+) than the anode region (p-) on a different portion on the main face of the anode region (Fig. 5; page 4, page 5, and page 7); forming a shield region (24) arranged between the cathode region (23) and the contact region (p+ region) so as to extend from the main face of the anode region as far as a region deeper than a depth of the contact region and shallower than the anode region, and configured including a semiconductor region with an opposite conductivity type (n-type) to the anode region (Fig. 5; page 4, page 5, and page 7).
As to the anode being formed after the element isolation region such that a periphery of the anode region is surrounded by the element isolation region; the so as to form the p-n junction diode; forming the contact region is formed on a different portion of the active layer to the portion formed with the cathode region; and in the same process as the process to form the cathode region, forming the shield region, Akagi fails to expressly disclose the relative timing of the forming steps of the anode region 21, the element isolation region 14 and 15, cathode region 23, and the shield region 24. 
However, the claimed relative timing of these regions would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention since choosing the order of doping (before, after, or during another step) and the order a isolation region is formed is within the ordinary capabilities of one skilled in the art and the application of the steps in the claimed order would have resulted in the predictable and desirable results of providing a structure for a protected diode in an integrated circuit surrounded by other semiconductor elements. 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goto et al (JP 4-245469) discloses forming two doping regions, but fails to expressly state when the doping occurs.
Takusu (JP 2009-049296) discloses two regions 601 and 602 extending to an element isolation region 504, but fails to relate these in such a manner as can be used to reject claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/           Primary Examiner, Art Unit 2813